JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00191-CV

                                YIGAL BOSCH, Appellant

                                            V.

                          FROST NATIONAL BANK, Appellee

   Appeal from the 133rd District Court of Harris County. (Tr. Ct. No. 2009-63337).

       This case is an appeal from the final judgment signed by the trial court on
December 16, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the
portion of the trial court’s judgment granting appellee’s “Motion to Strike Entities[’]
Claims Asserted in Pleadings.” Accordingly, the Court reverses this portion of the trial
court’s judgment.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the remaining
portions of the trial court’s judgment.

       The Court further remands the case to the trial court for further proceedings.
       The Court orders that the appellant, Yigal Bosch, pay one half of the appellate
costs. The Court orders that the appellee, Frost National Bank, pay one half of the
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 21, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Brown.